Citation Nr: 0604810	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the claimed residuals 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision.  

On July 27, 2005, the veteran's motion to advance his case on 
the docket was granted pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran is seeking service connection for the residuals 
of asbestos exposure.  

The record reflects that, in August 2005, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the nature and etiology of the veteran's 
claimed respiratory disability.  

In October 2005, a VA pulmonologist reviewed the veteran's 
claims folder and completed a memorandum detailing his 
findings regarding whether the veteran had any current 
pulmonary disability that was at least as likely as not due 
to exposure to asbestos while on active duty.  

The Board subsequently forwarded a copy of this memorandum to 
the veteran accompanied by a request that the veteran specify 
whether or not he wished to waive initial consideration of 
this new evidence by the agency of original jurisdiction 
(AOJ).  

In February 2006, the veteran submitted an additional 
statement in support of this claim.  He also indicated that 
he wished for his case to be remanded to the AOJ for initial 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(Effective October 4, 2004).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim of service connection for residuals 
of asbestos exposure, based on all the 
evidence of record.  Any indicated 
development should be undertaken in this 
regard.  If any benefit sought by the 
veteran on appeal continues to be denied, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

